PER CURIAM: The facts in this case are practically identical with those in the case of The Alliance Assurance Company v. Bartlett & Tyler, just decided, except that the answer of the garnishee discloses that its liability for loss on the policy of insurance which it had issued to Mrs. Holmes 'was the sum of $623.40. ' We therefore affirm the judgment of the court below, and order that the plaintiff in error pay to the defendant in error the sum of $623.40, with interest at the rate of six per cent per annum from the twenty-ninth day of November, 1897, and ten per cent on-the amount of such judgment as damages, together with costs. McEie, Parker, Crumpacker and Leland, JJ., concur.